 

Exhibit 10.3

Employee Stock Option Agreement

This Employee Stock Option Agreement, dated as of June 12, 2006, between Hertz
Global Holdings, Inc., a Delaware corporation, and the Employee whose name
appears on the signature page hereof, is being entered into pursuant to the
Hertz Global Holdings, Inc. Stock Incentive Plan. The meaning of capitalized
terms may be found in Section 7.

The Company and the Employee hereby agree as follows:


SECTION 1.   GRANT OF OPTIONS


(A)   CONFIRMATION OF GRANT. THE COMPANY HEREBY EVIDENCES AND CONFIRMS,
EFFECTIVE AS OF THE DATE HEREOF, ITS GRANT TO THE EMPLOYEE OF OPTIONS TO
PURCHASE THE NUMBER OF COMMON SHARES SPECIFIED ON THE SIGNATURE PAGE HEREOF. THE
OPTIONS ARE NOT INTENDED TO BE INCENTIVE STOCK OPTIONS UNDER THE CODE. THIS
AGREEMENT IS ENTERED INTO PURSUANT TO, AND THE TERMS OF THE OPTIONS ARE SUBJECT
TO, THE TERMS OF THE PLAN. IF THERE IS ANY INCONSISTENCY BETWEEN THIS AGREEMENT
AND THE TERMS OF THE PLAN, THE TERMS OF THE PLAN SHALL GOVERN.


(B)   OPTION PRICE. EACH SHARE COVERED BY AN OPTION SHALL HAVE THE OPTION PRICE
SPECIFIED ON THE SIGNATURE PAGE HEREOF.


SECTION 2.   VESTING AND EXERCISABILITY


(A)   EXCEPT AS OTHERWISE PROVIDED IN SECTION 6(A) OR SECTION 2(B) OF THIS
AGREEMENT, THE OPTIONS SHALL BECOME VESTED IN THREE EQUAL ANNUAL INSTALLMENTS ON
EACH OF THE FIRST THROUGH THIRD ANNIVERSARIES OF THE GRANT DATE, SUBJECT TO THE
CONTINUOUS EMPLOYMENT OF THE EMPLOYEE WITH THE COMPANY UNTIL JANUARY 1, 2007;
PROVIDED THAT IF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED AT ANY
TIME IN A SPECIAL TERMINATION (I.E., BY REASON OF THE EMPLOYEE’S DEATH OR
DISABILITY), ANY OPTIONS HELD BY THE EMPLOYEE SHALL IMMEDIATELY VEST AS OF THE
EFFECTIVE DATE OF SUCH SPECIAL TERMINATION.


(B)   DISCRETIONARY ACCELERATION. THE BOARD, IN ITS SOLE DISCRETION, MAY
ACCELERATE THE VESTING OR EXERCISABILITY OF ALL OR A PORTION OF THE OPTIONS, AT
ANY TIME AND FROM TIME TO TIME.


(C)   EXERCISE. ONCE VESTED IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT,
THE OPTIONS MAY BE EXERCISED AT ANY


--------------------------------------------------------------------------------




 

 


TIME AND FROM TIME TO TIME PRIOR TO THE DATE SUCH OPTIONS TERMINATE PURSUANT TO
SECTION 3. OPTIONS MAY ONLY BE EXERCISED WITH RESPECT TO WHOLE COMMON SHARES AND
MUST BE EXERCISED IN ACCORDANCE WITH SECTION 4.


SECTION 3.   TERMINATION OF OPTIONS


(A)   NORMAL TERMINATION DATE. UNLESS EARLIER TERMINATED PURSUANT TO
SECTION 3(B) OR SECTION 6, THE OPTIONS SHALL TERMINATE ON THE SECOND ANNIVERSARY
OF THE DATE ON WHICH SUCH OPTIONS VEST (THE “NORMAL TERMINATION DATE”), IF NOT
EXERCISED PRIOR TO SUCH DATE.


(B)   EARLY TERMINATION. IF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY
TERMINATES FOR ANY REASON (OTHER THAN A SPECIAL TERMINATION) PRIOR TO JANUARY 1,
2007, ANY OPTIONS HELD BY THE EMPLOYEE SHALL TERMINATE IMMEDIATELY UPON SUCH
TERMINATION OF EMPLOYMENT (DETERMINED WITHOUT REGARD TO ANY STATUTORY OR DEEMED
OR EXPRESS CONTRACTUAL NOTICE PERIOD). IF THE EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY TERMINATES FOR ANY REASON OTHER THAN FOR CAUSE OR A SPECIAL TERMINATION
ON OR AFTER JANUARY 1, 2007, ANY OPTIONS HELD BY THE EMPLOYEE SHALL CONTINUE TO
VEST IN ACCORDANCE WITH THE TERMS OF SECTION 2 OF THIS AGREEMENT AND SHALL
REMAIN OUTSTANDING UNTIL THE NORMAL TERMINATION DATE. IF THE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY TERMINATES, AT ANY TIME, FOR CAUSE, ALL OPTIONS
(WHETHER OR NOT THEN VESTED OR EXERCISABLE) SHALL AUTOMATICALLY TERMINATE
IMMEDIATELY UPON SUCH TERMINATION. IF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY
TERMINATES, AT ANY TIME, BY REASON OF A SPECIAL TERMINATION, ALL UNVESTED
OPTIONS SHALL IMMEDIATELY VEST UPON SUCH SPECIAL TERMINATION. ALL VESTED OPTIONS
HELD BY THE EMPLOYEE FOLLOWING THE EFFECTIVE DATE OF A SPECIAL TERMINATION SHALL
REMAIN EXERCISABLE UNTIL THE NORMAL TERMINATION DATE, AND IF NOT EXERCISED
WITHIN SUCH PERIOD THE OPTIONS SHALL AUTOMATICALLY TERMINATE UPON THE EXPIRATION
OF SUCH PERIOD.


SECTION 4.   MANNER OF EXERCISE


(A)   GENERAL. SUBJECT TO SUCH REASONABLE ADMINISTRATIVE REGULATIONS AS THE
BOARD MAY ADOPT FROM TIME TO TIME, THE EMPLOYEE MAY EXERCISE VESTED OPTIONS BY
GIVING AT LEAST 15 BUSINESS DAYS PRIOR WRITTEN NOTICE TO THE SECRETARY OF THE
COMPANY SPECIFYING THE PROPOSED DATE ON WHICH THE EMPLOYEE DESIRES TO EXERCISE A
VESTED OPTION (THE “EXERCISE DATE”), THE NUMBER OF WHOLE SHARES WITH RESPECT TO
WHICH THE OPTIONS ARE BEING EXERCISED (THE “EXERCISE

2


--------------------------------------------------------------------------------





 


SHARES”) AND THE AGGREGATE OPTION PRICE FOR SUCH EXERCISE SHARES (THE “EXERCISE
PRICE”); PROVIDED THAT FOLLOWING A PUBLIC OFFERING NOTICE MAY BE GIVEN WITHIN
SUCH LESSER PERIOD AS THE BOARD MAY PERMIT. ON OR BEFORE ANY EXERCISE DATE THAT
OCCURS PRIOR TO A PUBLIC OFFERING, THE COMPANY AND THE EMPLOYEE SHALL ENTER INTO
AN EMPLOYEE STOCK SUBSCRIPTION AGREEMENT THAT CONTAINS TRANSFER AND OTHER
RESTRICTIONS ON THE EXERCISE SHARES, A FORM OF WHICH HAS BEEN PROVIDED TO THE
EMPLOYEE. UNLESS OTHERWISE DETERMINED BY THE BOARD, AND SUBJECT TO SUCH OTHER
TERMS, REPRESENTATIONS AND WARRANTIES AS MAY BE PROVIDED FOR IN THE EMPLOYEE
STOCK SUBSCRIPTION AGREEMENT, (I) ON OR BEFORE THE EXERCISE DATE THE EMPLOYEE
SHALL DELIVER TO THE COMPANY FULL PAYMENT FOR THE EXERCISE SHARES IN UNITED
STATES DOLLARS IN CASH, OR CASH EQUIVALENTS SATISFACTORY TO THE COMPANY, IN AN
AMOUNT EQUAL TO THE EXERCISE PRICE PLUS ANY REQUIRED WITHHOLDING TAXES OR OTHER
SIMILAR TAXES, CHARGES OR FEES AND (II) THE COMPANY SHALL REGISTER THE ISSUANCE
OF THE EXERCISE SHARES ON ITS RECORDS (OR DIRECT SUCH ISSUANCE TO BE REGISTERED
BY THE COMPANY’S TRANSFER AGENT). THE COMPANY MAY REQUIRE THE EMPLOYEE TO
FURNISH OR EXECUTE SUCH OTHER DOCUMENTS AS THE COMPANY SHALL REASONABLY DEEM
NECESSARY (I) TO EVIDENCE SUCH EXERCISE, (II) TO DETERMINE WHETHER REGISTRATION
IS THEN REQUIRED UNDER THE SECURITIES ACT OR OTHER APPLICABLE LAW OR (III) TO
COMPLY WITH OR SATISFY THE REQUIREMENTS OF THE SECURITIES ACT, APPLICABLE STATE
OR NON-U.S. SECURITIES LAWS OR ANY OTHER LAW.


(B)   RESTRICTIONS ON EXERCISE. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THE OPTIONS MAY NOT BE EXERCISED IN WHOLE OR IN PART, AND NO
CERTIFICATES REPRESENTING EXERCISE SHARES SHALL BE DELIVERED, (I) (A) UNLESS ALL
REQUISITE APPROVALS AND CONSENTS OF ANY GOVERNMENTAL AUTHORITY OF ANY KIND SHALL
HAVE BEEN SECURED, (B) UNLESS THE PURCHASE OF THE EXERCISE SHARES SHALL BE
EXEMPT FROM REGISTRATION UNDER APPLICABLE U.S. FEDERAL AND STATE SECURITIES
LAWS, AND APPLICABLE NON-U.S. SECURITIES LAWS, OR THE EXERCISE SHARES SHALL HAVE
BEEN REGISTERED UNDER SUCH LAWS, AND (C) UNLESS ALL APPLICABLE U.S. FEDERAL,
STATE AND LOCAL AND NON-U.S. TAX WITHHOLDING REQUIREMENTS SHALL HAVE BEEN
SATISFIED OR (II) IF SUCH EXERCISE WOULD RESULT IN A VIOLATION OF THE TERMS OR
PROVISIONS OF OR A DEFAULT OR AN EVENT OF DEFAULT UNDER, ANY OF THE FINANCING
AGREEMENTS. THE COMPANY SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO OBTAIN
ANY CONSENTS OR APPROVALS REFERRED TO IN CLAUSE (I) (A) OF THE PRECEDING
SENTENCE, BUT SHALL OTHERWISE HAVE NO OBLIGATIONS TO TAKE ANY STEPS TO PREVENT
OR REMOVE ANY IMPEDIMENT TO EXERCISE DESCRIBED IN SUCH SENTENCE.

3


--------------------------------------------------------------------------------




 


SECTION 5.   EMPLOYEE’S REPRESENTATIONS; INVESTMENT INTENTION. THE EMPLOYEE
REPRESENTS AND WARRANTS THAT THE OPTIONS HAVE BEEN, AND ANY EXERCISE SHARES WILL
BE, ACQUIRED BY THE EMPLOYEE SOLELY FOR THE EMPLOYEE’S OWN ACCOUNT FOR
INVESTMENT AND NOT WITH A VIEW TO OR FOR SALE IN CONNECTION WITH ANY
DISTRIBUTION THEREOF. THE EMPLOYEE REPRESENTS AND WARRANTS THAT THE EMPLOYEE
UNDERSTANDS THAT NONE OF THE EXERCISE SHARES MAY BE TRANSFERRED, SOLD, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS THE PROVISIONS OF THE RELATED
EMPLOYEE STOCK SUBSCRIPTION AGREEMENT SHALL HAVE BEEN COMPLIED WITH OR HAVE
EXPIRED.


SECTION 6.   CHANGE IN CONTROL


(A)   VESTING AND CANCELLATION. EXCEPT AS OTHERWISE PROVIDED IN THIS
SECTION 6(A), IN THE EVENT OF A CHANGE IN CONTROL, ALL THEN-OUTSTANDING OPTIONS
(WHETHER VESTED OR UNVESTED) SHALL BE CANCELED IN EXCHANGE FOR A PAYMENT HAVING
A VALUE EQUAL TO THE EXCESS, IF ANY, OF (I) THE PRODUCT OF THE CHANGE IN CONTROL
PRICE MULTIPLIED BY THE AGGREGATE NUMBER OF SHARES COVERED BY ALL SUCH OPTIONS
IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL OVER (II) THE AGGREGATE OPTION PRICE
FOR ALL SUCH SHARES, TO BE PAID AS SOON AS REASONABLY PRACTICABLE, BUT IN NO
EVENT LATER THAN 30 DAYS FOLLOWING THE CHANGE IN CONTROL.


(B)   ALTERNATIVE AWARD. NOTWITHSTANDING SECTION 6(A), NO CANCELLATION,
TERMINATION, OR SETTLEMENT OR OTHER PAYMENT SHALL OCCUR WITH RESPECT TO ANY
OPTION IF THE BOARD REASONABLY DETERMINES PRIOR TO THE CHANGE IN CONTROL THAT
THE EMPLOYEE SHALL RECEIVE AN ALTERNATIVE AWARD MEETING THE REQUIREMENTS OF THE
PLAN.


(C)   LIMITATION OF BENEFITS. IF, WHETHER AS A RESULT OF ACCELERATED VESTING,
THE GRANT OF AN ALTERNATIVE AWARD OR OTHERWISE, THE EMPLOYEE WOULD RECEIVE ANY
PAYMENT, DEEMED PAYMENT OR OTHER BENEFIT AS A RESULT OF THE OPERATION OF
SECTION 6(A) OR SECTION 6(B) THAT, TOGETHER WITH ANY OTHER PAYMENT, DEEMED
PAYMENT OR OTHER BENEFIT THE EMPLOYEE MAY RECEIVE UNDER ANY OTHER PLAN, PROGRAM,
POLICY OR ARRANGEMENT, WOULD CONSTITUTE AN “EXCESS PARACHUTE PAYMENT” UNDER
SECTION 280G OF THE CODE, THEN, NOTWITHSTANDING ANYTHING IN THIS SECTION 6 TO
THE CONTRARY, THE PAYMENTS, DEEMED PAYMENTS OR OTHER BENEFITS SUCH EMPLOYEE
WOULD OTHERWISE RECEIVE UNDER SECTION 6(A) OR SECTION 6(B) SHALL BE REDUCED TO
THE EXTENT NECESSARY TO ELIMINATE ANY SUCH EXCESS PARACHUTE PAYMENT AND SUCH
EMPLOYEE SHALL HAVE NO FURTHER RIGHTS OR CLAIMS WITH RESPECT THERETO. IF THE
PRECEDING SENTENCE WOULD RESULT IN A REDUCTION OF THE PAYMENTS,

4


--------------------------------------------------------------------------------





 


DEEMED PAYMENTS OR OTHER BENEFITS THE EMPLOYEE WOULD OTHERWISE RECEIVE ON AN
AFTER-TAX BASIS BY MORE THAN 5%, THE COMPANY WILL USE ITS COMMERCIALLY
REASONABLE BEST EFFORTS TO SEEK THE APPROVAL OF THE COMPANY’S SHAREHOLDERS IN
THE MANNER PROVIDED FOR IN SECTION 280G(B)(5) OF THE CODE AND THE REGULATIONS
THEREUNDER WITH RESPECT TO SUCH REDUCED PAYMENTS OR OTHER BENEFITS (IF THE
COMPANY IS ELIGIBLE TO DO SO), SO THAT SUCH PAYMENTS WOULD NOT BE TREATED AS
“PARACHUTE PAYMENTS” FOR THESE PURPOSES (AND THEREFORE WOULD CEASE TO BE SUBJECT
TO REDUCTION PURSUANT TO THIS SECTION 6(C)).


SECTION 7.   CERTAIN DEFINITIONS. AS USED IN THIS AGREEMENT, CAPITALIZED TERMS
THAT ARE NOT DEFINED HEREIN HAVE THE RESPECTIVE MEANING GIVEN IN THE PLAN, AND
THE FOLLOWING ADDITIONAL TERMS SHALL HAVE THE FOLLOWING MEANINGS:

“Agreement” means this Employee Stock Option Agreement, as amended from time to
time in accordance with the terms hereof.

“Code” means the United States Internal Revenue Code of 1986, as amended, and
any successor thereto.

“Company” means Hertz Global Holdings, Inc., provided that for purposes of
determining the status of Employee’s employment with the “Company,” such term
shall include the Company and its Subsidiaries.

“Employee” means the grantee of the Options, whose name is set forth on the
signature page of this Agreement; provided that for purposes of Section 4 and
Section 8, following such person’s death “Employee” shall be deemed to include
such person’s beneficiary or estate and following such Person’s Disability,
“Employee” shall be deemed to include such person’s legal representative.

“Employee Stock Subscription Agreement” means a “Stock Subscription Agreement”
as defined in the Plan.

“Exercise Date” has the meaning given in Section 4(a).

“Exercise Price” has the meaning given in Section 4(a).

“Exercise Shares” has the meaning given in Section 4(a).

“Grant Date” means the date hereof, which is the date on which the Options are
granted to the Employee.

“Normal Termination Date” has the meaning given in Section 3(a).

5


--------------------------------------------------------------------------------




 

“Option” means the right granted to the Employee hereunder to purchase one
Common Share for a purchase price equal to the Option Price subject to the terms
of this Agreement and the Plan.

“Option Price” means, with respect to each Common Share covered by an Option,
the purchase price specified in Section 1(b) for which the Employee may purchase
such Common Share upon exercise of an Option.

“Plan” means the Hertz Global Holdings, Inc. Stock Incentive Plan.

“Securities Act” means the United States Securities Act of 1933, as amended, or
any successor statute, and the rules and regulations thereunder that are in
effect at the time, and any reference to a particular section thereof shall
include a reference to the corresponding section, if any, of such successor
statute, and the rules and regulations.

“Special Termination” means a termination of the Employee’s employment as a
result of his or her death or Disability.


SECTION 8.   MISCELLANEOUS.


(A)   WITHHOLDING. THE COMPANY OR ONE OF ITS SUBSIDIARIES MAY REQUIRE THE
EMPLOYEE TO REMIT TO THE COMPANY AN AMOUNT IN CASH SUFFICIENT TO SATISFY ANY
APPLICABLE U.S. FEDERAL, STATE AND LOCAL AND NON-U.S. TAX WITHHOLDING OR OTHER
SIMILAR CHARGES OR FEES THAT MAY ARISE IN CONNECTION WITH THE GRANT, VESTING,
EXERCISE OR PURCHASE OF THE OPTIONS.


(B)   AUTHORIZATION TO SHARE PERSONAL DATA. THE EMPLOYEE AUTHORIZES ANY
AFFILIATE OF THE COMPANY THAT EMPLOYS THE EMPLOYEE OR THAT OTHERWISE HAS OR
LAWFULLY OBTAINS PERSONAL DATA RELATING TO THE EMPLOYEE TO DIVULGE OR TRANSFER
SUCH PERSONAL DATA TO THE COMPANY OR TO A THIRD PARTY, IN EACH CASE IN ANY
JURISDICTION, IF AND TO THE EXTENT APPROPRIATE IN CONNECTION WITH THIS AGREEMENT
OR THE ADMINISTRATION OF THE PLAN.


(C)   NO RIGHTS AS STOCKHOLDER; NO VOTING RIGHTS. THE EMPLOYEE SHALL HAVE NO
RIGHTS AS A STOCKHOLDER OF THE COMPANY WITH RESPECT TO ANY SHARES COVERED BY THE
OPTIONS UNTIL THE EXERCISE OF THE OPTIONS AND DELIVERY OF THE SHARES. NO
ADJUSTMENT SHALL BE MADE FOR DIVIDENDS OR OTHER RIGHTS FOR WHICH THE RECORD DATE
IS PRIOR TO THE DELIVERY OF THE SHARES. ANY SHARES DELIVERED IN RESPECT OF THE
OPTIONS SHALL BE SUBJECT TO THE EMPLOYEE STOCK SUBSCRIPTION AGREEMENT AND THE
EMPLOYEE SHALL HAVE NO VOTING RIGHTS WITH RESPECT

6


--------------------------------------------------------------------------------





 


TO SUCH SHARES UNTIL SUCH TIME AS SPECIFIED IN THE EMPLOYEE STOCK SUBSCRIPTION
AGREEMENT.


(D)   NO RIGHT TO CONTINUED EMPLOYMENT. NOTHING IN THIS AGREEMENT SHALL BE
DEEMED TO CONFER ON THE EMPLOYEE ANY RIGHT TO CONTINUE IN THE EMPLOY OF THE
COMPANY OR ANY SUBSIDIARY, OR TO INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT OF
THE COMPANY OR ANY SUBSIDIARY TO TERMINATE SUCH EMPLOYMENT AT ANY TIME.


(E)   NON-TRANSFERABILITY OF OPTIONS. THE OPTIONS MAY BE EXERCISED ONLY BY THE
EMPLOYEE. THE OPTIONS ARE NOT ASSIGNABLE OR TRANSFERABLE, IN WHOLE OR IN PART,
AND THEY MAY NOT, DIRECTLY OR INDIRECTLY, BE OFFERED, TRANSFERRED, SOLD,
PLEDGED, ASSIGNED, ALIENATED, HYPOTHECATED OR OTHERWISE DISPOSED OF OR
ENCUMBERED (INCLUDING, BUT NOT LIMITED TO, BY GIFT, OPERATION OF LAW OR
OTHERWISE) OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION TO THE
ESTATE OF THE EMPLOYEE UPON THE EMPLOYEE’S DEATH OR WITH THE COMPANY’S CONSENT.


(F)   NOTICES. ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED TO BE
GIVEN UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN
GIVEN IF DELIVERED PERSONALLY OR SENT BY CERTIFIED OR EXPRESS MAIL, RETURN
RECEIPT REQUESTED, POSTAGE PREPAID, OR BY ANY RECOGNIZED INTERNATIONAL
EQUIVALENT OF SUCH DELIVERY, TO THE COMPANY OR THE EMPLOYEE, AS THE CASE MAY BE,
AT THE FOLLOWING ADDRESSES OR TO SUCH OTHER ADDRESS AS THE COMPANY OR THE
EMPLOYEE, AS THE CASE MAY BE, SHALL SPECIFY BY NOTICE TO THE OTHER:


(I)   IF TO THE COMPANY, TO IT AT:

Hertz Global Holdings, Inc.
c/o The Hertz Corporation
225 Brae Boulevard
Park Ridge, New Jersey  07656
Attention: General Counsel

Fax: (201) 594-3122


(II)   IF TO THE EMPLOYEE, TO THE EMPLOYEE AT HIS OR HER MOST RECENT ADDRESS AS
SHOWN ON THE BOOKS AND RECORDS OF THE COMPANY OR SUBSIDIARY EMPLOYING THE
EMPLOYEE; AND

7


--------------------------------------------------------------------------------




 

 


COPIES OF ANY NOTICE OR OTHER COMMUNICATION GIVEN UNDER THIS AGREEMENT SHALL
ALSO BE GIVEN TO:

The Carlyle Group
1001 Pennsylvania Avenue, NW
Suite 220 South
Washington DC 20004-2505
Attention:  Mr. Gregory S. Ledford
Fax:  (202) 347-1818

and

Clayton, Dubilier & Rice, Inc.
375 Park Avenue, 18th Floor
New York, New York
Attention: David Wasserman
Fax: (212) 407-5252

and

Merrill Lynch Global Private Equity
4 World Financial Center, 23rd Floor
New York, NY 10080
Attention:  Mr. George A. Bitar &
                  Mr. Robert F. End
Fax:  (212) 449-1119

and

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention:  John M. Allen
Fax:  (212) 909-6836


ALL SUCH NOTICES AND COMMUNICATIONS SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE
DATE OF DELIVERY IF DELIVERED PERSONALLY OR ON THE THIRD BUSINESS DAY AFTER THE
MAILING THEREOF.


(G)   BINDING EFFECT; BENEFITS. THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES TO THIS AGREEMENT AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS. NOTHING IN THIS

8


--------------------------------------------------------------------------------





 


AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED OR SHALL BE CONSTRUED TO GIVE ANY
PERSON OTHER THAN THE PARTIES TO THIS AGREEMENT OR THEIR RESPECTIVE SUCCESSORS
OR ASSIGNS ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR IN RESPECT OF
ANY AGREEMENT OR ANY PROVISION CONTAINED HEREIN.


(H)   WAIVER; AMENDMENT.


(I)   WAIVER. ANY PARTY HERETO OR BENEFICIARY HEREOF MAY BY WRITTEN NOTICE TO
THE OTHER PARTIES (A) EXTEND THE TIME FOR THE PERFORMANCE OF ANY OF THE
OBLIGATIONS OR OTHER ACTIONS OF THE OTHER PARTIES UNDER THIS AGREEMENT,
(B) WAIVE COMPLIANCE WITH ANY OF THE CONDITIONS OR COVENANTS OF THE OTHER
PARTIES CONTAINED IN THIS AGREEMENT AND (C) WAIVE OR MODIFY PERFORMANCE OF ANY
OF THE OBLIGATIONS OF THE OTHER PARTIES UNDER THIS AGREEMENT. EXCEPT AS PROVIDED
IN THE PRECEDING SENTENCE, NO ACTION TAKEN PURSUANT TO THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, ANY INVESTIGATION BY OR ON BEHALF OF ANY PARTY OR
BENEFICIARY, SHALL BE DEEMED TO CONSTITUTE A WAIVER BY THE PARTY OR BENEFICIARY
TAKING SUCH ACTION OF COMPLIANCE WITH ANY REPRESENTATIONS, WARRANTIES, COVENANTS
OR AGREEMENTS CONTAINED HEREIN. THE WAIVER BY ANY PARTY HERETO OR BENEFICIARY
HEREOF OF A BREACH OF ANY PROVISION OF THIS AGREEMENT SHALL NOT OPERATE OR BE
CONSTRUED AS A WAIVER OF ANY PRECEDING OR SUCCEEDING BREACH AND NO FAILURE BY A
PARTY OR BENEFICIARY TO EXERCISE ANY RIGHT OR PRIVILEGE HEREUNDER SHALL BE
DEEMED A WAIVER OF SUCH PARTY’S OR BENEFICIARY’S RIGHTS OR PRIVILEGES HEREUNDER
OR SHALL BE DEEMED A WAIVER OF SUCH PARTY’S OR BENEFICIARY’S RIGHTS TO EXERCISE
THE SAME AT ANY SUBSEQUENT TIME OR TIMES HEREUNDER.


(II)   AMENDMENT. THIS AGREEMENT MAY NOT BE AMENDED, MODIFIED OR SUPPLEMENTED
ORALLY, BUT ONLY BY A WRITTEN INSTRUMENT EXECUTED BY THE EMPLOYEE AND THE
COMPANY.


(I)   ASSIGNABILITY. NEITHER THIS AGREEMENT NOR ANY RIGHT, REMEDY, OBLIGATION OR
LIABILITY ARISING HEREUNDER OR BY REASON HEREOF SHALL BE ASSIGNABLE BY THE
COMPANY OR THE EMPLOYEE WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY.


(J)   APPLICABLE LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE REGARDLESS OF THE APPLICATION
OF RULES OF CONFLICT OF LAW THAT WOULD APPLY THE LAWS OF ANY OTHER JURISDICTION.

9


--------------------------------------------------------------------------------




 


(K)    SECTION AND OTHER HEADINGS, ETC. THE SECTION AND OTHER HEADINGS CONTAINED
IN THIS AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT THE
MEANING OR INTERPRETATION OF THIS AGREEMENT.


(L)   COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

10


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the date first above written.

 

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Irwin M. Pollack

 

 

Name:

Irwin M. Pollack

 

 

Title:

Senior Vice President,

 

 

 

Employee Relations,

 

 

 

The Hertz Corporation

 

 

 

 

 

 

 

 

 

THE EMPLOYEE:

 

 

 

 

 

 

 

 

 

Craig R. Koch

 

 

 

 

 

 

 

 

 

By:

/s/ Elizabeth E. Corcoran

 

 

as Attorney-in-Fact

 

 

Name:

Elizabeth E. Corcoran

 

 

 

 

 

 

 

 

 

Address of the Employee:

 

 

 

 

 

 

 

 

 

14 Stewart Court

 

Old Tappan, NJ 07675

 

 

 

Total Number of Shares
for the Purchase of Which
Options have been Granted

 

Option Price

 

 

 

50,000 Shares

 

$10.00

 

 

11


--------------------------------------------------------------------------------